The circuit decree of his Honor, Judge Henderson, will be reported as the judgment of this Court. The exceptions relate to matters well disposed of by him, and they are overruled. *Page 49 
It was said by counsel for appellant in oral argument of the appeal that after the hearing below of this case the appellant pleaded guilty in the Court of General Sessions of Greenville County to the charge of bigamy and was sentenced to two years probation. Section 1038-1, Code of 1942.
Affirmed.
MESSRS. ASSOCIATE JUSTICES BAKER, FISHBURNE and STUKES and CIRCUIT JUDGE J. HENRY JOHNSON, ACTING ASSOCIATE JUSTICE, concur.